Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 9/10/2019 has been entered. 

Priority
This application has PRO 62/723,707 (filed 8/28/2018). 

Election
Applicant's election with traverse of Group I, claim 1-20, and election of species of compound 5 as type A in the reply filed on 4/8/2022 is acknowledged.  The traversal is on the ground(s) that no additional search burden to search the method of claim 21. This is not found persuasive because the compound and method will be searched in different data base, and the method group involve searching of steps.
Search was performed for the elected species: compound 5, which was deemed free of prior art. Search was then extended as stated in MPEP § 803.02: "Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species." For Markush type claim 1, prior art was found that anticipated the compound of claim 1. Since prior art reads on claims 1-6, 9-15 and 19, those claims have been rejected and claims 7-8, 16-18 and 20 are hereby withdrawn as corresponding to nonelected species in addition to claim 21 (drawn to nonelected invention).
Only claims 1-6, 9-15 and 19 are examined on the merits.

Specification
Information Disclosure Statement
The listing of references in pages 29-30 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8, 11, 13 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 8 (line 2), 11 (line 2), 13 (line 5) and 18 (line 2), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhamou et al. (Angew. Chem. Int. Ed. 2018, 57:6230-6235, IDS).
For Claims 1-6, 9-15 and 19: the reference teaches a compound (page 6230, Figs. 1 compound 5) wherein: X = 1,2,3-triazole (no substitution); R6 is H, R1 and R3 is halogen (F), R2, R4 and R5 is H, R7 is -CH2-, R8 is absent, L is absent, Y is 7-diethylaminocoumarin (page 6231, left column, 3rd full paragraph, line 16++).

Conclusion
No claim is allowed. 	

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653